 
Exhibit 10.9


FIRST AMENDMENT TO STANDARD OFFICE LEASE
 
THIS FIRST AMENDMENT TO STANDARD OFFICE LEASE (this “Amendment”) is dated as of
August 23, 2012, by and between DANARI BROADWAY, LLC, a Delaware limited
liability company (“Landlord”) and GLOBAL CLEAN ENERGY HOLDINGS, INC., a
Delaware corporation (“Tenant”) with reference to the following recitals:
 
RECITALS
 
Landlord and Tenant are parties to that certain Office Lease dated May 24, 2010
(the “Lease”) whereby Tenant leases certain office space located and addressed
at 100 West Broadway, Long Beach, California (the “Building”).
 
By this FIRST Amendment, Landlord and Tenant desire to amend the Lease on the
terms and conditions of this Amendment.  Capitalized terms not otherwise defined
herein will have the meanings assigned to them in the Lease.
 
AMENDMENT
 
In consideration of the foregoing recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Tenant and Landlord agree as follows:
 
The Premises.    Landlord and Tenant hereby acknowledge that Tenant currently
leases from Landlord that certain space in the building containing 2,000
rentable square feet located on the sixth (6th) floor of the Building and known
as Suite 650 (the “Premises”)
 
Extended Term.  The Term of this lease shall be extended for a period of twelve
(12) months, commencing September 1, 2012 and expiring August 31, 2013
(“Extended Term”).
 
 Monthly Basic Rental.  The monthly “Basic Rental” due and payable by Tenant
during the Extended Term, is as follows:
 
Months During Extended Term
Monthly Rate ($/RSF/month)
Monthly Basic Rental
September 1, 2012 – August 31, 2013
$1.75
$3,500.00



 
Expansion Lease: If Tenant and Landlord agree to execute a lease that expands
the length of the term of the current space or results in an expansion or a
relocation that includes an increase of rentable square footage ("Increased
Term") prior to the expiration of the Extended Term, this Lease shall be
terminated and replaced with the ("Increased Term or Expansion Lease").
 
Condition of Premises.   Tenant hereby agrees to accept the Premises in its
“as-is” condition and Tenant hereby acknowledges that Landlord shall not be
obligated to provide or pay for any work or services related to the improvement
of the Premises.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Representations and Warranties by Tenants.  Tenant represents and warrants to
Landlord the truth and accuracy of the following matters as of the date of this
Amendment: (a) Tenant has not transferred, assigned, or sublet any portion of
the Premises nor entered into any license or concession agreements with respect
to the Premises; (b) Tenant has not pre-paid or overpaid any rent or other
charges to Landlord; (c) To Tenant’s knowledge, Landlord is not in default under
the terms of the Lease, and Tenant has no claims, defenses or offsets under the
Lease that would limit or preclude Landlord’s enforcement of the Lease; and (d)
Landlord and any third-party mortgagee, prospective mortgagee, or prospective
purchaser may rely on the foregoing representations and warranties in connection
with any loan or sale of the property of which the Premises are a part.
 
Brokers.  Each party represents and warrants to the other that no other broker,
agent or finder, other than Lee & Associates (“Brokers”), negotiated or was
instrumental in negotiating or consummating this First Amendment. Each party
further agrees to defend, indemnify, and hold harmless the other party from and
against any claim for commission or finder’s fee by any entity, other than the
Broker, who claims or alleges that they were retained or engaged by such party
in connection with this First Amendment.
 
Conflicts.  If any conflicts exist between the terms of the Lease and the terms
of this Amendment, the terms of this Amendment will supersede the terms in the
Lease as necessary to resolve the conflict.
 
Miscellaneous.  The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in the Lease and this
Amendment.  The undersigned signatories represent that they have full and
complete authority to bind their respective parties to this Amendment and that
no other consent is necessary or required in order for the signatories to
execute this Amendment on behalf of their respective parties.  This Amendment
may be executed in one or more counterparts, each of which shall be deemed an
original but all of which, taken together shall constitute one in the same
Amendment and may be delivered by facsimile.
 
[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

 
The undersigned parties have executed this Amendment as of the above date.
 
LANDLORD:
 TENANT:
DANARI BROADWAY, LLC,
a Delaware limited liability company
 
By:     ARI Dancub II, LP,
a Delaware limited partnership
Its Sole Member
 
By:     Adler Realty Investments, Inc.
a California corporation
its General Partner
 
 
By:  /s/ Tae K. Nam                    
                                          
              Tae K. Nam
                        Authorized Signatory
GLOBAL CLEAN ENERGY HOLDINGS, INC.
a Delaware corporation
 
By:   /s/ Richard Palmer                    
                                                      
Print:   Richard Palmer
Its:  President/CEO
 
   





 
 

--------------------------------------------------------------------------------

 
